Case: 4:17-cv-02455-CDP Doc. #: 129 Filed: 04/01/19 Page: 1 of 2 PageID #: 2916



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


  MALEEHA AHMAD, et al.,               )
                                       )
        Plaintiffs,                    ) Case No. 4:17-cv-2455-CDP
                                       )
  v.                                   )
                                       )
  CITY OF ST. LOUIS,                   )
                                       )

                  MOTION TO SEAL EXHIBITS AND RE-FILE

        Pursuant to Local Rule 83-13.05 and E.D.Mo.

  Administrative Procedures for CM/ECF Section VI, defendant

  requests that certain depositions filed as exhibits to the

  Motion to Dissolve Preliminary Injunction and to Dismiss

  [doc. 126], specifically Documents ECF Nos. 126-12, 126-13,

  and 126-14, be sealed with leave to substitute properly

  redacted copies of said documents.          In support of this

  motion, defendant states that counsel overlooked certain

  matters in the exhibits that should have been redacted

  (i.e., dates of birth, home addresses of plaintiffs)

  pursuant to Local Rule 2.17.         Counsel regrets the

  inconvenience to the parties and the Court.

        WHEREFORE, defendant respectfully requests that the

  aforementioned documents 126-12, 126-13, and 126-14 be

  sealed and that leave be granted to file properly redacted

  exhibits forthwith.
Case: 4:17-cv-02455-CDP Doc. #: 129 Filed: 04/01/19 Page: 2 of 2 PageID #: 2917



                                       Respectfully submitted,
                                       JULIAN L. BUSH
                                       CITY COUNSELOR

                                       /s/ Robert H. Dierker
                                       Robert H. Dierker 23671MO
                                       Associate City Counselor
                                       dierkerr@stlouis-mo.gov
                                       Brandon Laird 65564MO
                                       Associate City Counselor
                                       Abby Duncan 67766MO
                                       Assistant City Counselor
                                       Megan Bruyns 69987MO
                                       Assistant City Counselor
                                       Amy Raimondo 71291MO
                                       Assistant City Counselor
                                       1200 Market St.
                                       City Hall, Rm 314
                                       St. Louis, MO 63103
                                       314-622-3361
                                       Fax 314-622-4956




                                      2
